Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 03/037128 (Broz).
Regarding claims 1; Broz teaches an anti-slip shoe sole (outsole 23, the shoe sole can inherently be used while playing sports) comprising a sport shoe sole surface (24), which is in contact with ground, has an anti-slip surface, which has small pieces of hard material (small particles 26 partially embedded and fixed to the sole; see page 6, line 26 to page 7, line 2; page 9, lines 8-19) fixed during the manufacture of the sport shoe to the flexible part of the surface of the sport shoe sole such that the small pieces of hard material are permanently bonded in the flexible part of the anti-slip surface of the sport shoe sole (the outsole is made out of normal sole material which includes rubber and plastic; see page 7, lines 7-9, page 9, lines 24-27, page 11, lines 20-24) and the outer parts of the small pieces of hard material protrude from the surface of the flexible part of the anti-slip surface and upon contact of the sport shoe sole with the ground, the small pieces of hard material are in contact with the ground, wherein the small particle of hard material are corundum (e.g. see page 7, line 12 to page 8, line 9; page 12, lines 1-8); wherein the layer of flexible material is rubber and/or plastic (see page 7, lines 7-9, page 9, lines 24-27 and page 11, paragraph number 4).
With regard to the layer of flexible material is rubber and/or plastic, the sole layer as taught above is made out of normal shoe material which includes at least rubber and plastic (see page 7, lines 7-9, page 9, lines 24-27, page 11, lines 20-24); and the adhesive layer applied, which cures and dries to form another layer, is also a flexible material made out of rubber and/or plastic (see page 11, paragraph 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4779360 (Bible) in view of Broz ‘128.
Regarding claim 1, Bible teaches an anti-slip shoe sole (see figures 1-2, the shoe sole can inherently be used while playing sports) comprising a sport shoe sole surface, which is in contact with the ground, has an anti-slip surface, which has small pieces of hard material fixed during the manufacture of the sport shoe to the flexible part of the surface of the sport shoe sole (hard grit particles 30 are impregnated into the shoe sole, see figure 2 and col. 2, lines 52-64), such that the small pieces of hard material are permanently bonded in the flexible part of the anti-slip surface of the sport shoe sole (the sole is rubber which is flexible; see col. 2, lines 65-66) and the outer parts of the small pieces of hard material protrude from the surface of the flexible part of the anti-slip surface and upon contact of the sport shoe sole with the ground, the small pieces of hard material are in contact with the ground (see figure 2), wherein the layer of flexible material is rubber and/or plastic (the sole is rubber which is flexible; see col. 2, lines 65-66) .
Bible lacks the small pieces (particles) being made out of corundum.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the small pieces of hard material of the shoe sole taught by Bible, to be made out of corundum, as taught by Broz, to provide sharp edges of the pieces that continue to remain sharp even after use because corundum is a harder material and therefore will provide improved traction.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3638785 (Casteel) in view of Broz ‘128.
Regarding claim 1, Casteel teaches an anti-slip sport shoe sole (i.e. the bottoms of footwear including new or used footwear including fishing boots; see col. 1, lines 1-9) comprising a sport shoe sole surface, which is in contact with the ground, has an anti-slip surface, which has small pieces of hard material fixed during the manufacture of the sport shoe to the flexible part of the surface of the sport shoe sole (hard grit particles, such as aluminum oxide grit and ceramic chips (claim 5) are adhered via a rubber or elastomeric material; see col. 2, lines 10-39,49-51 and figure 2), such that the small pieces of hard material are permanently bonded (via the adhesive) with the flexible part of the anti-slip surface of the sport shoe sole and the outer parts of the small pieces of hard material protrude from the surface of the flexible part of the anti-slip surface and upon contact of the sport shoe sole with the ground, the small pieces of hard material are in contact with the ground (the particles are applied to the adhesive on the bottom surface of the shoe sole and therefore protrude and make contact with the ground), wherein the 
To the extent that one might not find that the sole layer taught by Casteel is flexible, the examiner takes official notice that is old and conventional in the art for sole layers to be flexible inasmuch as flexing of the sole is desirable to facilitate walking.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe sole as taught by Casteel to comprise of a flexible material to permit flexing of the sole while walking.  Applicant hasn’t contested the official notice and therefore this becomes admitted prior art.
Casteel lacks teaches the small pieces of hard material being made out of corundum.
Broz teaches a shoe sole with an anti-slip surface wherein the small fixed particles (26) are made out of corundum; (e.g. see page 6, lines 18-20; page 7, line 12 to page 8, line 9; page 12, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the small pieces of hard material of the shoe sole taught by Casteel, to be made out of corundum, as taught by Broz, to provide sharp edges of the pieces that continue to remain sharp even after use because corundum is a harder material and therefore will provide improved traction.
Regarding claim 3, see col. 2, lines 49-51 of Casteel.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.  
With regard to Broz, applicant argues “the particles are encapsulated not in the sole, but in the adhesive, which is applied (bonded) on to the sole of the shoe.  See 
In response, the adhesive is applied to the bottom of the sole and then is cured and dried to form a bottom layer on the sole and therefore is part of the shoe sole.
With regard to Broz, applicant argues Broz is silent with regard to the particles being permanently fixed with the flexible part of the traction enhanced surface of the sports shoe.
In response, the particles are embedded in the adhesive layer (see the rejection above for details) and therefore are not removable.  Therefore, they are permanently fixed in place on the shoe sole unless a substantial large force is applied to remove the particles.  Such a large force would also appear to be suitable to remove the hard particles of the instant application.  
With regard to the layer of flexible material is rubber and/or plastic (last line of claim 1), the sole layer as taught above is made out of normal shoe material which includes at least rubber and plastic (see page 7, lines 7-9, page 9, lines 24-27, page 11, lines 20-24 of Broz); and the adhesive layer applied, which cures and dries to form another layer, is also a flexible material made out of rubber and/or plastic (see page 11, paragraph 4 of Broz).
With regard to Bible in view of Broz rejection, applicant argues Bible teaches a shoe attachment mounted on the shoe and therefore is releasably mounted on a shoe.
In response, it is the device 10 which has the sole 22 which has the structure as claimed other than lacking the small pieces (particles) being made out of corundum (see the rejection above for details).
With regard to Bible in view of Broz rejection, applicant argues that the separate shoe attachment taught by Bible is not disclosed about usage as sports or sports shoes.

With regard to Bible in view of Broz rejection, applicant argues “Broz is silent regarding the particles (presumably equated with ‘small pieces of hard material’) being corundum and/or ceramic”.
In response, see page 7, line 12 to page 8, line 9; page 12, lines 1-8 of Broz, which clearly teaches the material being “corundum”.
With regard to Casteel in view of Broz rejection, applicant argues Casteel is not seem to be intended for sports or sports shoes; and uses glue which is problematic for sports inasmuch as it will have a very short service life.
In response, functional claim language and statements of intended use do not make an otherwise unpatentable claim patentable.  It is believed to be well settled that "recitation with respect to manner in which claimed apparatus is intended to be employed does not differentiate claimed apparatus from prior art apparatus satisfying structural limitations of that claimed" Ex parte Masham 2 USPQ2nd 1647.  Also see Ex parte Casey 152 USPQ 235.  Since the combination as applied in the rejection above has all of the same structural elements, as noted above, it would clearly seem to be 
With regard to Casteel in view of Broz rejection, applicant argues “Broz is silent regarding the particles (presumably equated with ‘small pieces of hard material’) being corundum and/or ceramic”.
In response, see page 7, line 12 to page 8, line 9; page 12, lines 1-8 of Broz, which clearly teaches the material being “corundum”.
With regard to Casteel in view of Broz rejection, applicant argues, Casteel fails to teach the hard particle being permanently fixed to the sole.
In response, the particles are embedded in the adhesive layer (see the rejection above for details) and therefore are not removable.  Therefore, they are permanently fixed in place on the shoe sole unless a substantial large force is applied to remove the particles.  Such a large force would also appear to be suitable to remove the hard particles of the instant application.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
See Daniels US 9795185 which also could have been applied in a rejection of applicant’s claims.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556